Citation Nr: 9907721	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for a low back 
disorder, to include sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, to include service in the Republic of Vietnam.  
This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision from the St. Petersburg, Florida, Regional 
Office (RO).  

The issue of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), will be addressed in the remand section of 
this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes the presence of a current skin disorder.

2.  There is no competent medical evidence of record of a low 
back disorder, to include sciatica, during active service.

3.  There is no competent medical evidence of record of a 
nexus between any current low back disorder, to include 
sciatica, and any incident of service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, to include as a residual of exposure to Agent 
Orange, is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a low 
back disorder, to include sciatica, is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Basis for Service Connection 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). 

II.  Service Connection for a Skin Disorder 

The veteran contends that he incurred a skin disorder of the 
hands as a result of his period of active duty service and 
therefore argues that he is entitled to service connection 
for this disability.  The veteran has specifically alleged 
that he believes that he has a skin disorder as a result of 
exposure to Agent Orange while serving in the Republic of 
Vietnam.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during service.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air service 
in Vietnam, and specified diseases listed in the regulations 
are clinically demonstrated, the disorder shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a) (1998) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998) are 
also satisfied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that the law does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records have been associated 
with the claims folder.  Upon entrance to active duty the 
veteran was provided with a medical examination which was 
negative for any findings or diagnoses of a skin disorder.  
The veteran's service medical records do display that he had 
a complaint of a skin disorder upon his separation from 
active duty service.  The report of a medical examination in 
February 1970 indicates that six days prior to the veteran's 
leaving the Republic of Vietnam his hands started to swell.  
The veteran reported that a physician directed him to put 
Desenex on his hands but that his swelling persisted.  He 
stated that he received no shots for this problem.  The 
report of the medical examination indicates that the veteran 
had contact dermatitis on both of his hands.  The service 
medical records are otherwise silent for any complaint, 
treatment, or diagnosis of a skin disorder.

The veteran was afforded a VA medical examination in June 
1994.  On physical examination the veteran skin was reported 
as "normal."  The report of this examination does not 
include any diagnosis of a skin disorder.  The evidence of 
record does not include any medical report which includes a 
current diagnosis of a skin disorder.

As stated above, the first requirement of a "well grounded" 
claim for service connection is evidence of a current 
disability as provided by a medical diagnosis. See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The evidence of record does 
not demonstrate that the veteran has a current skin disorder, 
to include of the hands. Accordingly, the Board finds that as 
there is no evidence of current disability, the veteran has 
failed to state a well-grounded claim.  Consequently, it is 
denied.

III.  Service Connection for a Low Back Disorder, to include 
Sciatica

The veteran contends that he incurred a low back disorder, to 
include sciatica, while in service and therefore that he is 
entitled to service connection for this disorder.

The veteran's service medical records have been associated 
with the claims folder.  Upon entrance to active duty 
service, the veteran did not complain of, nor was he 
diagnosed with, any back disability, to include sciatica.  
The veteran's service medical records are silent for any 
complaints of, treatment for, or diagnosis regarding a low 
back disorder, to include sciatica.  Upon separation from 
active duty service, the veteran was afforded a medical 
examination.  The examination indicated that the veteran's 
spine and musculoskeletal system were normal.  The veteran 
did not report any low back disorder at this time, however, 
he did check a box on a report of medical history that 
indicated that he had had "swollen or painful joints."  At 
this time the veteran specifically denied having a history of 
broken bones, arthritis or rheumatism, bone, joint, or other 
deformity, or "back trouble of any kind."  

An October 1991 private medical note indicates that the 
veteran reported "bilateral flank pain since about June."  
The treatment note also indicates that the veteran has 
"sciatica secondary to a motor vehicle accident in 1985."  
A May 1992 private medical record indicated that the veteran 
was seen for complaints of left sided sciatica.  The report 
further states that this "has been long standing since a 
motor vehicle accident back when he lived in Ohio."

At a VA examination in October 1993, the veteran reported 
that he had a pinched sciatic nerve due to a car injury.  In 
June 1994, a VA examination indicated that the veteran was 
involved in a motor vehicle accident nine years previously, 
which was alcohol related, and that he developed low back 
pain with left sciatica.  The report of this examination 
provides diagnoses of chronic low back pain secondary to 
degenerative joint disease, and sciatica, left.  An August 
1994 private medical report indicates that the veteran has 
"sciatica secondary to motor vehicle accident."

As previously stated, in order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury during 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 506.

Due consideration has been given to the veteran's 
contentions.  However, the veteran's statements are not 
competent evidence to establish the etiology of his current 
back disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Although the veteran has presented medical evidence of a 
current a low back disorder, the record lacks evidence of a 
nexus, or link, between this condition and any incident of 
active duty service.  No continuity of a low back disorder 
symptomatology between service and the current low back 
disorder has been demonstrated by the medical evidence.  
There are no medical opinions contained in any of the 
veteran's post service medical records relating his current 
disorder to his period of active duty service.  Grottveit, 5 
Vet. App. at 93.  

Specifically, medical opinions in regard to the etiology of 
the veteran's a low back disorder have pointed to nonservice 
related causes.  An October 1991 private medical note 
indicated that the veteran reported "bilateral flank pain 
since about June."  The treatment note also indicates that 
the veteran has "sciatica secondary to a motor vehicle 
accident in 1985," approximately 15 years after his 
separation from active duty service.  A May 1992 private 
medical record indicated that the veteran was seen for 
complaints of left sided sciatica.  The report further stated 
that the sciatica had "been long standing since a motor 
vehicle accident back when he lived in Ohio."  The veteran 
also reported during two VA medical examinations that his 
sciatic was the result of a motor vehicle injury.

The veteran lacks demonstrated medical expertise and is not 
qualified to render an opinion regarding a causal 
relationship between his current a low back disorder, to 
include sciatica, and any claimed relationship to his period 
of active duty service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without competent medical evidence 
establishing such a nexus, or link, his claim for service 
connection is not well-grounded.  See Grivois v. Brown, 6 
Vet. App. 136 (1994).

Considering the foregoing, the veteran has not submitted 
evidence sufficient to render the claim well-grounded, and it 
is therefore denied..  See Caluza, 7 Vet. App. 498. 


ORDER

The claims of entitlement to service connection for a skin 
disorder, to include as a residual of exposure to Agent 
Orange, and to a low back disorder, to include sciatica, are 
denied.


REMAND

The veteran contends that he incurred post-traumatic stress 
disorder (PTSD) as a result of his active duty service in the 
Republic of Vietnam, and that he is therefore entitled to 
service connection for this disorder.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) set forth the framework for establishing the 
presence of a recognizable stressor which is the essential 
prerequisite to support the diagnosis of PTSD.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1998).  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
military citations or other service department evidence.  In 
other words, the claimant's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

The Court has further noted that 38 C.F.R. § 3.304(f) 
requires three elements to support an award of service 
connection for PTSD: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in service 
stressor occurred.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
Further, the Court had held as a matter of law that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996) 

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98, 99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD is due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

A review of the record reflects that the veteran served in 
the Republic of Vietnam. The veteran's service records, 
however, do not demonstrate that he was awarded military 
citations which would establish a presumption that he 
"engaged in combat with the enemy."  

The veteran has been requested to provide information 
regarding his alleged stressors while in Vietnam.  The Board 
notes that the veteran has repeated contentions regarding 
hearing about the death of people he knew, to include "his 
sister's husband's brother" and individuals he went through 
basic training with.  The veteran provided the names of these 
individuals, although he does not allege that he was present 
when they were killed.  The veteran specifically alleged that 
he was under rocket attack in August 1969 while stationed at 
Long Binh.  He also alleged that he was personally 
responsible for saving the life of soldier named Benjamin 
Franklin Daniels.  The veteran has alleged that he refused 
the award of either a Bronze Star or a Silver Star for his 
actions while in Vietnam.

The veteran reported at an October 1993 VA PTSD examination 
that he was always on perimeter guard and that he "had quite 
a few close calls himself."  The report states that he 
witnessed seeing lots of his friends "dying, tortured, and 
mutilated due to rocket attacks and from enemy fire."  A 
report from the US Armed Service Center for Research of Unit 
Records was received by VA in July 1998.  This report 
indicated that the person the veteran identified at his 
"sister's husband's brother" was killed as a result of non-
hostile action in Vietnam in April 1969.  The individuals 
that the veteran reported that he knew from basic training 
and which were killed by a land mine were not listed in the 
US Army casualty files.  Operational reports from March 1969 
to February 1970, from the US Army Depot in Long Binh have 
been associated with the claims folder.  These records 
indicate that the depot came under rocket attack in March and 
April of 1969.  Records which could confirm the veteran' 
report of rocket attacks in August 1969 do not appear to have 
been associated with the claims folder.

The Board also notes that veteran's service representative 
has argued in a December 1998 typewritten statement that 
appellant does not contend that he has PTSD "as a result of 
having witnessed any stressful events, but rather as a result 
of having heard [about] stressful events, the first which 
involved a non hostile action death of the brother of his 
brother-in-law, while in Vietnam, and the possible death of 
someone he served in basic training with."  (Emphasis in the 
original).

The Board notes that when a veteran claims entitlement to 
service connection for PTSD, any evidence available from the 
service department indicating that the veteran served in the 
area in which the stressful event is alleged to have 
occurred, and any evidence supporting the description of the 
event, are to be made a part of the record.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

In an effort to provide the veteran with every consideration 
in the adjudication of his claim, the Board decides that the 
veteran should be provided with another opportunity to 
provide specific and detailed information regarding his 
alleged stressors while serving in the Republic of Vietnam.  
This information may include further information regarding 
the event where the veteran alleges he saved the life of 
another soldier, or any records which support that he was 
recommended for a bronze or silver star.  The Board also 
decides that it would be appropriate to obtain any records 
which may support his allegations in regard to coming under a 
rocket attack in August 1969.  The veteran should also be 
informed of what are considered "stressors" for the 
purposes of a valid PTSD diagnosis.

The Board finds that additional development is required.  
Accordingly, the case is REMANDED for the following actions: 

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, to include the 
dates, places, detailed descriptions of 
the events, and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He may submit statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
since his release from active duty.  The 
RO should then obtain all records which 
are not on file.  

3.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all of the claimed 
stressors, to include those reported by 
the veteran in previous written 
statements, and to examining health care 
professionals.  This summary, and all 
pertinent documents, including the 
veteran's service personnel records, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), (formerly the United 
States Army and Joint Services 
Environmental Support Group ), 7798 
Cissna Road, Springfield, VA 22150, to 
verify the claimed stressors as reported 
by the veteran.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to the appropriate sources.  The 
USASCRUR report should then be associated 
with the claims file.

4.  The RO should request the National 
Personnel Records Center to furnish any 
and all relevant Morning Reports from any 
unit to which the veteran was assigned 
and which are related to a specific 
alleged stressor by the veteran. 

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's statements -- in the absence of 
evidence to the contrary and as long as 
it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

6.  If, and only if, the RO determines 
that the evidence establishes that the 
veteran engaged in combat or establishes 
the occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has not examined or 
treated the veteran previously, if 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims file and a 
copy of this remand must be made 
available to the examiner prior to this 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether appellant has post-traumatic 
stress disorder.  The examination report 
should reflect review of pertinent 
material in the claims file.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses, and 
discuss any conflicting diagnoses, to 
obtain a true picture of the nature of 
the veteran's psychiatric illness.  If 
the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

8.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action. 38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  The RO should then readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder. The 
provisions of 38 C.F.R. § 3.304(f), 
should be considered to the extent 
applicable.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
there has been an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

